SUPREME COURT OF THE STATE OF NEW YORK
                   Appellate Division, Fourth Judicial Department

1450
CA 11-01138
PRESENT: SMITH, J.P., FAHEY, PERADOTTO, CARNI, AND SCONIERS, JJ.


CLAY LANGENSIEPEN, PLAINTIFF-APPELLANT,

                     V                                                   ORDER

DAVID KRUML, DEFENDANT-RESPONDENT.
(APPEAL NO. 1.)


LAW OFFICE OF JACOB P. WELCH, CORNING (ANNA CZARPLES OF COUNSEL), FOR
PLAINTIFF-APPELLANT.

LEVENE GOULDIN & THOMPSON, LLP, VESTAL (SARAH E. NUFFER OF COUNSEL),
FOR DEFENDANT-RESPONDENT.


     Appeal from an order of the Supreme Court, Steuben County (Peter
C. Bradstreet, A.J.), entered February 23, 2011. The order denied the
amended motion of plaintiff for partial summary judgment, granted the
cross motion of defendant for summary judgment and dismissed the
complaint.

     It is hereby ORDERED that said appeal is unanimously dismissed
without costs (see Hughes v Nussbaumer, Clarke & Velzy, 140 AD2d 988;
Chase Manhattan Bank, N.A. v Roberts & Roberts, 63 AD2d 566, 567; see
also CPLR 5501 [a] [1]).




Entered:   February 17, 2012                            Frances E. Cafarell
                                                        Clerk of the Court